Citation Nr: 1621866	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from August 1995 to November 1995.  He also served on active duty from April 1996 to April 1999.  He received training as a general equipment operator and performed duties as a food service worker.  

This case is before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, it was remanded for further development.


FINDING OF FACT

A chronic, identifiable psychiatric disability, diagnosed primarily as anxiety, depression, and major depressive disorder with psychotic features, first manifested years after service, and the preponderance of the evidence is against a finding that it is related to service or any incident of service.  


CONCLUSION OF LAW

A psychiatric disability, diagnosed primarily as anxiety, depression, and major depressive disorder with psychotic features, is not the result of disease or injury incurred in or aggravated by service, nor may major depressive disorder with psychotic features, be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met the statutory duty to assist in the development of a claim for service connection.  After reviewing the record, the Board finds that the VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claim was satisfied by letters in July 2009 and November 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his psychiatric disability was first manifested by depression in service, due primarily to his mother's illness and to his separation from his family.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015).  

Continuity of symptomatology is required only where the condition noted during service, or in a presumptive period, is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).  

For certain chronic diseases, such as psychoses, service connection may be presumed when that disease is shown to a degree of 10 percent or more within one year of the separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The report of the Veteran's January 1995 service entrance examination is negative for any complaints or clinical findings of any psychiatric disability.  In February 1997, the Veteran reported a three month history of being upset on several occasions and being depressed all the time.  The diagnosis was stress reaction, and he was to enroll in a stress management group.  However, there is no evidence that he ever did so.  

The Veteran served the remaining two years of active duty without any complaints or clinical findings of any psychiatric disorder.  During a January 1999 service separation examination, he responded, "No," when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

A chronic, identifiable psychiatric disability, diagnosed primarily as anxiety, depression, and major depressive disorder with psychotic features, was first manifested in 2002.  In December 2002, during treatment by the Veteran's private primary care provider, F. P., M.D., it was noted that the Veteran had been prescribed psychotropic medication for five months and that his depression was stable.  Thereafter, multiple private health care providers, and VA providers, confirmed the diagnosis.  Despite the diagnosis, the preponderance of the evidence is against a finding that it is related to service.  Not only was that diagnosis more than five years after the Veteran's complaints in service, there is no competent evidence of a nexus to service.  

The Veteran is competent to report what he experienced during and since separation from service.  For example, he is competent to report that he first experienced sad or depressed feelings in the service and that they have been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those feelings.  The question of an etiologic relationship between a current psychiatric disorder and any incident during service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the presence of a chronic, identifiable psychiatric disorder uncorroborated by the evidence in service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  Following a VA examination and a review of the Veteran's medical history in March 2014, the VA examiner found no substantiating documentation or other evidence that the Veteran's current mental health diagnosis was related to or exacerbated by service.  The examiner noted that the Veteran did not seek mental health treatment until 2003, a full four years after separation from service.  

On several occasions during treatment, the Veteran reported that he had posttraumatic stress disorder (PTSD).  However, there is no competent evidence that he has  a diagnosis of PTSD.  For example, in August 2003, the Veteran's primary health care provider stated that the Veteran did not have symptoms consistent with PTSD.  While the Veteran reported that he had a very stressful job in service, the VA physician noted that the Veteran did not relate anything else that could be significant regarding a diagnosis of PTSD.  

In sum, there is no competent evidence of a chronic, identifiable psychiatric disorder in service, or of a nexus between any current psychiatric disorder and service.  Accordingly, the Veteran does not meet the criteria for service connection; and, therefore, the appeal is denied.  The most persuasive evidence is the VA examination which found it less likely that a chronic psychiatric disability was present in service or that any current psychiatric disability was related to service.  The Veteran has not submitted any contrary competent evidence.

In arriving at this decision, the Board notes that on several occasions, such as during VA treatment in March 2003 and during a May 2006 Social Security examination, the Veteran suggested that his psychiatric disability had existed prior to service.  He stated that he had been a chronic worrier back to his grade school years and that he had had lifelong problems with anxiety.  However, during a March 2014 VA examination, he acknowledged that he had not received any psychiatric treatment prior to service.  Although the VA examiner noted the possibility of lifelong psychiatric problems, the reported lack of treatment prior to the service, the lack of complaints or clinical findings at the time of the Veteran's entry in service, and the absence of a chronic, identifiable psychiatric disability in service suggest that he was in sound psychiatric condition at the time he entered service.  He is presumed sound as no psychiatric disability was noted on entrance to service.  Accordingly the Board does not find clear and unmistakable evidence to rebut the presumption that he was in sound psychiatric condition at the time he entered service.  Therefore, the Board need not address any questions with respect to service connection on the basis of aggravation of a preservice psychiatric disorder.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


